Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 17, and 18 have been amended.  
Claims 3-16, 19, and 20 are original claims.  
Claim 2 has been canceled.
Claims 1 and 3-20 are currently pending in the application and are considered below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 3, claim 3 is recited as being dependent from claim 2, which has been canceled. The claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1 and 3-20 are directed to a method (i.e., process).
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by: 
	receiving consumer location data; 
	generating a first one-time code; 
	storing the first one-time code and a seller location identifier in an entry, the seller location identifier reflecting the consumer location data; 
	after storing the first one-time code and the seller location identifier in the entry of the review code database, receiving a second one-time code and at least a portion of a review, the at least a portion of the review including a seller location reference; 
	identifying the entry having the seller location identifier, the seller location identifier corresponding to the seller location reference; 
	matching the first one-time code of the entry to the second one-time code; and 	generating a verification message relating to the review.
	As such, the claims recite limitations associated with transmitting and receiving data, storing data, and performing functions associated with receiving consumer location data, generating a first one-time code, storing the first one-time code and a seller location identifier in an entry, receiving a second one-time code and at least a portion of a review, analyzing the data (i.e., identifying the entry having the seller location identifier, matching data), and generating a verification message.
	Certain Methods of Organizing Human Activity 
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions (as related to advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (as related to social activities and following rules or instructions) in that they are directed to performing functions associated with consumer information, seller information, and review information.  As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented method for geo-verification of consumer reviews, the computer-implemented method and a review code database in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The environment may include a network 14 and computer servers,” (0020), “the computer servers 16, 18 may include a plurality of servers, virtual servers, or combinations 
	This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the 
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in 
	As such, the additional elements of claim 1 does not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Claims 8, 9, and 16-20 merely further embellish the abstract idea as related to transmitting and receiving data and performing functions associated with location information. The claims do not add anything significant to the abstract idea.
Claims 3, 4, 6, and 12 merely further embellish the abstract idea as related to transmitting and receiving data and performing functions associated with location information and matching data. The claims do not add anything significant to the abstract idea.
	Claim 5 merely further embellishes the abstract idea as related to receiving consumer location data. The Examiner notes the specification merely relies on existing mapping software as a tool to implement the abstract idea (see, for example, 0032, 0039, 0040, 0042). The claim does not add anything significant to the abstract idea.
Claim 7 merely further embellishes the abstract idea as related to transmitting and receiving data and storing data. The claim does not add anything significant to the abstract idea.
	Claims 8, 11, and 15 merely further embellish the abstract idea as related to matching data. The claims do not add anything significant to the abstract idea.
	Claims 10 and 13 merely further embellish the abstract idea as related to storing data. The claims do not add anything significant to the abstract idea.
	Claim 14 merely further embellishes the abstract idea as related to transmitting and receiving data. The claim does not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.  
	Therefore, claims 1 and 3-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marsico, U.S. Patent Publication 20140231502, in view of Calabria, U.S. Patent Publication 20060143068.
	Marsico — which is directed to systems and methods for providing subject-specific survey content to a user with scanable codes — discloses:
	Regarding claim 1, A computer-implemented method for geo-verification of consumer reviews, the computer-implemented method comprising: 	
NOTE: Regarding the preamble, “for geo-verification of consumer reviews,” is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction as it does not positively recite a function as being performed. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Whether or not the prior art system and method cited to address the claimed functions achieves the intended use does not distinguish the claimed invention from prior art that discloses all the structural limitations and is capable of performing the recited functions. Additionally, the Examiner notes that the claimed method is defined by the subsequent claim limitations, and, as such, addressing the subsequent claim limitations may be interpreted as teaching or suggesting the intended use in that the intended use is a result of the subsequent claim limitations. 

	 [systems and methods for collecting survey information from a user with regard to a good or service provided by a surveying entity (e.g., retailer, merchant, corporation, etc.), and for processing and reporting the collected survey information to the surveying entity (0028, Fig. 1; see also 0036)]	
	receiving consumer location data comprising coordinate data generated by a location determining element of a consumer mobile electronic device; 
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033)]
	generating a first one-time code; 
	[generate an encoded scanable graphic icon (e.g., QR code icon) associated with each possible subject-specific survey area, where the information encoded in the scanable graphic icon includes information that can be used to identify the surveying entity and the associated subject-specific survey area of interest (0039)] 
	storing the first one-time code and a seller location identifier in an entry of a review code database, 
	[the code is explicitly associated with and uniquely identifies both a surveying entity and a subject-specific survey or survey area… in the sample data shown in Table 4, that the QR code identifier values chosen incorporate the SurveyingEntityID value in the first three digits (i.e., 001). As such, the QR code assigned to the subject-specific survey area "Wait Staff Service" includes information that is sufficient to explicitly identify both the surveying entity (i.e., "Luigi's Pizzeria") with which the survey is associated and the subject-specific survey area (i.e., "Wait Staff Service") (0038; see also Figs. 3-6 illustrating exemplary codes in Tables 1-10); Table 2 includes SurveyingEntityID information 440, SurveyingEntity name information 442, SurveyingEntity city 444, SurveyingEntity state 446, SurveyingEntity zip code 448, SurveyingEntity country 450, SurveyingEntity geo-location data 452 (0036); Information that identifies the survey subject area or category and the associated question are stored in a data structure or database associated with data storage module 212 (0037, 0050). The Examiner asserts the QR code may be interpreted as a first one-time code which may incorporate a value in the first three digits to explicitly identify the surveying entity [i.e., a three digit code as a seller identifier].
	the seller location identifier reflecting the consumer location data; 
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033; see also 0073, 0074, 0076)]
	after storing the first one-time code and the seller location identifier in the entry of the review code database, 	receiving a second one-time code and at least a portion of a review, 
	[reward control logic module 210 is adapted to operate in conjunction with module 208 so as to receive or be informed of scanned subject-specific survey code (e.g., QR code) and/or associated survey response information provided by a user/survey client module. In one embodiment, module 210 is adapted to distribute a survey participation reward, such as a coupon or voucher that may be exchanged for a good or service, to a user based on survey scan code (e.g., QR code) information received from the user or from follow-up survey response information received from the user. To determine which survey participation reward content to distribute, module 210 may access provisioned reward rules data, such as the exemplary survey participation reward data shown in Table 3 (0045; see also 0043, 0056; 0074, 0076); the user is prompted to use the associated camera module to scan a subject-specific survey QR code icon 500 that is associated with a surveying entity (0054); In this example, the transaction identifier is "d254c546873", the selected response option content includes the following: ReponseOptionID=02--"Service Was Great!", and current geo-location information includes current Long., Lat., Elev. Coordinates (0055)]
	the at least a portion of the review including a seller location reference; identifying the entry having the seller location identifier, the seller location identifier corresponding to the seller location reference;
	[In this example, subject-specific survey QR code icon encodes information that identifies a surveying entity (i.e., Luigi's Pizzeria: SurveyingEntityID=001) and a subject-specific survey area (i.e., "Wait Staff Service": Code 111). The scanned QR code icon is decoded, yielding the code "001111". The code "001111", along with current geo-location coordinate information (i.e., Long, Lat, Elev) and information that identifies the user is communicated to application server 200 via SubmitQR message (0054); In this example, the transaction identifier is "d254c546873", the selected response option content includes the following: ReponseOptionID=02--"Service Was Great!", and current geo-location information includes current Long., Lat., Elev. Coordinates (0055)]
	 matching the first one-time code of the entry to the second one-time code; and generating a verification message relating to the review.  
	[verifying or confirming that a scanable code contains the correct encoded information (0086); Module 210 is also adapted to receive and process a request by a redeem a survey participation reward…Module 210 is adapted validate the redemption request. Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047); a new user may be given a reward after submitting a single survey response  (0059); application server 200 determines that the user of smartphone 100 has earned or should be distributed a reward, such as a survey participation reward. This could be, for example, the result of the user providing the survey response feedback information described previously with respect to FIG. 7. In one embodiment, the participation reward is selected based, at least in part, on survey subject identification information received by application server 200. In any event, application server 200 communicates an IssueReward message 1 to smartphone 100 (0056)]	
	Applying the disclosure of Marsico to the instant claim limitations, an initial survey may be interpreted as a first one-time code, and a follow-up survey may be interpreted as a second one-time code. The reward control logic module being adapted to distribute a survey participation reward to a user based on survey scan code survey scan code (e.g., QR code) information received from the user or from follow-up survey response information received from the user suggests a survey participation reward may be distributed to a user based on the user scanning a follow-up survey [a second one-time code, which is “matched” with the first one-time code in that it is a follow-up i.e., paired with the initial survey), wherein determining that the user has earned or should be distributed a reward is by matching the initial survey and the follow-up survey, and an IssueReward message would be communicated.
	Additionally and alternatively, Marsico references reward rules data and distributing reward content to a user based on a number of survey response events or transactions initiated by a user (0046), which suggests a reward may be sent based on every nth survey response event, such as every 2nd survey provided by a user, or based on every 2nd transaction, wherein a QR code may be scanned for each transaction, which would result in matching the first one-time code and a second one-time code and communicating an IssueReward message.
	While the Examiner asserts Marsico teaches the broadest reasonable interpretation of the limitations, in order to expedite compact prosecution, the Examiner introduces Calabria to more specifically address the limitations, particularly with respect to a review code database.	
	Calabria — which is directed to systems and methods for providing trusted reviews, discloses (note the portions in italics are what are being particularly addressed):
	storing the first one-time code and a seller location identifier in an entry of a review code database, the seller location identifier reflecting the consumer location data; 
	[a review engine that is connected to support modules and databases that receive, store and retrieve reviews based upon the subject and the users' relationship to the authors of the reviews (0006, 0025, claims 1-4); The first data structure consists of a user table 90, which contains a unique userID number 94 for each user of the review-provider system, as well as any additional information 96, such as name, email address, or any other appropriate and relevant registration information (0035); a database that contains locator code data structures (claim 9); a database that contains reviews information, locator code information, subject information, and user information  (claim 16); add transaction-level information to a given locator (0058); the locator code causes the database to retrieve the identity of the subject (0048);
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Marsico teaches providing subject-specific survey content to a user with scanable codes. Calabria teaches providing trusted reviews.
	The difference between Marsico and Calabria is that Calabria is introduced to more specifically address the limitations, particularly with respect to a review code database.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for obtaining repair cost estimates for a vehicle (as taught by Calabria) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Marsico) in order to allow true user-friendly solicitation of reviews by any merchant or other solicitor of reviews (Calabria 0005, 0023) creates an optimal balance between the vendor's interests, the buyer's interests, and the review-provider's interests (Calabria 0005, 0023), receive, store and retrieve reviews based upon the subject and the users' relationship to the authors of the reviews (Calabria 0006), to allow the Calabria 0005).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Calabria to Marsico would simply incorporate the known methods for providing trusted reviews as taught by Calabria with the known methods for providing subject-specific survey content to a user with scanable codes as taught by Marsico in order to allow true user-friendly solicitation of reviews by any merchant or other solicitor of reviews (Calabria 0005, 0023) creates an optimal balance between the vendor's interests, the buyer's interests, and the review-provider's interests (Calabria 0005, 0023), receive, store and retrieve reviews based upon the subject and the users' relationship to the authors of the reviews (Calabria 0006), to allow the subjects of any review to syndicate or broadcast their reviews through third parties, in a user-friendly and unrestricted fashion, but in a manner that preserves the legitimacy and authenticity of the review (Calabria 0005).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for providing trusted reviews as taught by Calabria in the system of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claim 3, The computer-implemented method of claim 2, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising determining the seller location identifier at least in part by querying a seller location database using the consumer location data.  
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033)]
	further comprising determining the seller location identifier at least in part by querying a seller location database [using the consumer location data].  
	Continuing from the disclosure above: [the code is explicitly associated with and uniquely identifies both a surveying entity and a subject-specific survey or survey area (0038; see also Figs. 3-6 illustrating exemplary codes in Tables 1-10, 0038, 0041, 0054, 0057, 0073-0074, 0076); Table 2 includes SurveyingEntityID information 440, SurveyingEntity name information 442, SurveyingEntity city 444, SurveyingEntity state 446, SurveyingEntity zip code 448, SurveyingEntity country 450, SurveyingEntity geo-location data 452 (0036)]

	Regarding claim 6, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	wherein the consumer location data comprises the seller location identifier, 
	[geo-location module 120 is adapted to determine geo-location information indicative of the geographic position of mobile communication device 100. Geo-location information determined by module 120 may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation). Module 120 may determine this geo-location information and generally facilitate the communication of this information to an associated server application module in conjunction with the communication of scanned graphic icon (e.g., QR code) information, thereby enabling the server application module to identify and store the location at which a QR code was scanned (0033)]
	the seller location identifier being provided by a third-party software application.  
	[the survey client module may simply invoke the services of a third-party QR scanner/decoder that is installed in the mobile device (0030)]

	Regarding claim 7, The computer-implemented method of claim 1,
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing milestone timestamp data with the entry.  
	[Shown in FIG. 5 are Tables 7, 8 and 9, which illustrates an exemplary survey response transaction data structure that is maintained, for example, in data storage module 212. Table 7 includes UserID information 400, survey response transaction identifier information 402, transaction timestamp information 404, scanned survey response code (e.g., QR code) information 406, and user geo-location coordinate information at the time of the survey response transaction 408 (0044; see also 0061, 0075); survey participation reward expiration information 366, survey participation reward redemption timestamp information 368 (0049)]

	Regarding claim 8, The computer-implemented method of claim 7, 
	The combination of Marsico and Calabria teaches the limitations of claim 7.
	Marsico further discloses:
	further comprising evaluating, prior to generating the verification message, the milestone timestamp data to determine that the first one-time code has not expired.  
	[Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047); survey participation reward expiration information 366 (0049)]	

	Regarding claim 9, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
Marsico further discloses:
	further comprising parsing the review to generate the seller location reference.
	[Reader module 106 analyzes and decodes or extracts digital information encoded within the scan code icon image… The extracted information may identify a surveying entity (e.g., business entity) and a surveying entity location (e.g., a store or retail location associated with a business entity). The extracted information also identifies a specific survey subject area (e.g., service quality, food quality, location ambiance, etc.) (0029; see also 0043, 0073, 0074, 0077)]

	Regarding claim 10, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing transaction data indicating a purchase in the entry,
the transaction data relating to a transaction occurring within a timeframe in which the first one-time code is generated.  
	[Table 3 includes survey participation reward identification information 380, surveying entity identification information 382, survey participation reward description information 384, reward distribution start date information 386, reward distribution stop date information 388, and reward distribution trigger criteria information 390 (0036, Fig. 3); Table 8 includes UserID information 420, survey response transaction identifier information 422, subject-specific survey identification information 424, transaction timestamp information 426, and response option identification information 428. Table 9 includes UserID information 430, survey response transaction identifier information 432, follow-up survey identification information 434, transaction timestamp information 436 (0044, Fig. 5); Table 10 includes UserID information 360, survey participation reward identification information 362, survey response transaction identifier information associated with the survey response that triggered issuance of the survey participation reward 364 [Associated Transaction ID], survey participation reward expiration information 366, survey participation reward redemption timestamp information 368, and information which identifies a redemption entity 370 (0049, Fig. 6)] The disclosure describes timestamp information for transactions, transaction ID information, and dates associated with the start/stop dates for the distribution of surveys and redemption of survey rewards if redeemed before the expiration date.
	Additionally, Calabria further discloses:
	[Another embodiment of the above system and methods would be to include the locator code on the cash register receipt of every purchase. While this requires tighter initial integration between the seller's point of sale system and the review-provider, once the integration work is complete the system becomes truly seamless for the seller, and the inclusion of transaction-level information and customized additional instructions into the locator record can optionally be automated (0051); A locator as shown in FIG. 8 can have an expiration date, after which time the locator cannot be used (if it has not been used already) (0060); the locator code causes the database to retrieve the identity of the subject, any transaction-level information including the person's name, and any additional instructions (0048)]
Marsico and Calabria applies here, as well.	
	
	Regarding claim 11, The computer-implemented method of claim 10, 
	The combination of Marsico and Calabria teaches the limitations of claim 10.
	Marsico further discloses:
	further comprising parsing the review to identify a good or service.  
	[Examples of place and intra-store location information includes, but is not limited to, information that identifies or can be used to identify a particular location within a store…a particular item within a store or place of business…or a particular item, object or thing….Examples of a good or service information includes, but is not limited to, information that identifies or can be used to identify a consumer product (e.g., type of coffee drink, type of pizza, etc.) or a service provided to a consumer (e.g., type of spa service, type of dental visit, etc.). (0076)

	Regarding claim 12, The computer-implemented method of claim 11, 
	The combination of Marsico and Calabria teaches the limitations of claim 11.
	Marsico further discloses:
	further comprising comparing, prior to generating the verification message, the identified good or service against the transaction data to determine a match.  
	[the redemption entity asks to view the redemption authorization code so as to verify that the reward is valid and has been processed by/is considered redeemed by application server 200 (0057); verifying or confirming that a scanable code contains the correct encoded information  (0086); a survey participation reward, such as a coupon or voucher that may be exchanged for a good or service  (0045); Module 210 is also adapted to receive and process a request by a user/survey client module to redeem a survey participation reward…Module 210 is adapted validate the redemption request. Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047); application server 200 determines that the user of smartphone 100 has earned or should be distributed a reward, such as a survey participation reward. This could be, for example, the result of the user providing the survey response feedback information described previously with respect to FIG. 7. In one embodiment, the participation reward is selected based, at least in part, on survey subject identification information received by application server 200. In any event, application server 200 communicates an IssueReward message 1 to smartphone 100 (0056)]	

	Regarding claim 13, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	further comprising storing personal data regarding the consumer in the entry.  
	[when a user scans a survey response QR code, communication module 118 is adapted to communicate to an associated server application module information that was encoded in the scanned survey response QR code as well as information that can be used to identify the user. Information that can be used to identify the user may include a user identifier (e.g., username, email address, mobile IP address, communication session ID, etc.) (0032; see also 0029, 0077); Table 1 includes UserID information 340, user name information 342, user city 344, user state 346, user zip code 348, user country 350, Follow-up Survey permission information 352, and geo-location data sharing permission information 354 (0036)]
	Additionally, Calabria further discloses:
	[collect the initial information and to associate the customer’s initial information with temporal data…any suitable electronic device that is able to collect initial customer feedback information, to record temporal data (described hereinafter), to associate the initial information with its corresponding temporal data, and that can be used to transfer the initial information and the temporal data to a third-party validator (0037, 0048, 0050); the initial information is associated with temporal data and uploaded to a server, a database, a cloud-based service, or a Web site that is controlled by the third-party validator (0057); temporal data may comprise a consumer name, caller ID information, a customer name, the customer’s social media identification, the customer’s e-mail identification, and any other suitable information (0014, 0048)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 1 for the motivation Marsico and Calabria applies here, as well.	

	Regarding claim 14, The computer-implemented method of claim 13, 
	The combination of Marsico and Calabria teaches the limitations of claim 13.
	Marsico further discloses:
	further comprising receiving personal data regarding a reviewer in conjunction with receiving the second one-time code.  
	[when a user scans a survey response QR code, communication module 118 is adapted to communicate to an associated server application module information that was encoded in the scanned survey response QR code as well as information that can be used to identify the user. Information that can be used to identify the user may include a user identifier (e.g., username, email address, mobile IP address, communication session ID, etc.) (0032; see also 0029, 0077); Table 1 includes UserID information 340, user name information 342, user city 344, user state 346, user zip code 348, user country 350, Follow-up Survey permission information 352, and geo-location data sharing permission information 354 (0036)]

	Regarding claim 15, The computer-implemented method of claim 14, 
	The combination of Marsico and Calabria teaches the limitations of claim 14.
	Marsico further discloses:
	further comprising performing identity confirmation at least in part by comparing, prior to generating the verification message, the personal data regarding the consumer to the personal data regarding the reviewer.  
	[the redemption entity asks to view the redemption authorization code so as to verify that the reward is valid and has been processed by/is considered redeemed by application server 200 (0057); verifying or confirming that a scanable code contains the correct encoded information (0086); Module 210 is also adapted to receive and process a request by a user/survey client module to redeem a survey participation reward…Module 210 is adapted validate the redemption request. Validation of a redemption request may include, but is not limited to, confirming that the requesting user has been previously given the reward associated with the redemption request, confirming that the reward associated with the redemption request has not expired, confirming that the redemption entity information provided is valid, confirming that the user is in good standing (0047); determines that the scanning user is a user who has been granted the necessary administrative privileges (0086)
	Additionally, Calabria further discloses:
	[the locator code causes the database to retrieve the identity of the subject, any transaction-level information including the person's name, and any additional instructions (0048); searching the system based on verifying the review author and transaction-level information by matching information. Matching can be done within the system 10 using any number of "fuzzy logic" techniques that match a person's name or other non-precise identifiers, including multiple such identifiers (0057)]
Marsico and Calabria applies here, as well.	

	Regarding claim 16, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Marsico further discloses:
	wherein the location data corresponds to a trigger.  
	[Using this information [geo-location information], module 208 is adapted generate a usage profile for the user which reflects survey entity usage/patronage patterns  (0067); Based on this usage profile, module 208 is adapted to identify another surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location. This surveying entity that has both a similar classification to that of surveying entity X as well as a similar geo-location is referred to herein as an "introducible" surveying entity… Module 208 may send/trigger/suggest the sending of a message to the user suggesting that the user may want to patronize the similar surveying entity. Exemplary message content may include, but is not limited to, an advertisement, reward, or coupon (0067)]

	Regarding claim 17, The computer-implemented method of claim 16, 
	The combination of Marsico and Calabria teaches the limitations of claim 16.
	Calabria further discloses:
	wherein the trigger comprises user input at the consumer mobile electronic device comprising a request for the first one-time code.  
	[user requests from portable devices (0090); requesting the creation of a finite set of locators, each containing a unique locator code comprising of a set of alphanumeric characters (0047); issuing a locator code based on requesting a review to be submitted (0069); customization associated with merchants and review providers, including methods to make contact or send in a request (0073); a user transmission may include a request based on content sent to the user’s browser by a third-party website (0075)] 
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 1 for the motivation and rationale to combine the combination of Marsico and Calabria applies here, as well.	

	Regarding claim 18, The computer-implemented method of claim 16, 
	The combination of Marsico and Calabria teaches the limitations of claim 16.
	Marsico further discloses:
	wherein the trigger comprises user input at the consumer mobile electronic device launching an app.  
	[the communication of such user identifying information to the server module may be triggered upon scanning of the QR code or may be triggered upon startup of software associated with survey client module 104 (e.g., auto-login, manual login, etc.) (0032)]

	Regarding claim 19, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1.
	Calabria further discloses:
	wherein the location data comprises transaction data corresponding to a transaction conducted via an authenticated payment method.  
	[to make the system more resistant to fraudulent reviews, a credit card authorization can be optionally used, wherein the user verifies his or her identity but does not incur an actual charge to the credit card (0062); Another variation of a method of authenticating authorship is to ask the reviewer to submit a credit card number. A credit card number can be used to verify the credit card holder's first and last name, and physical mailing address, without incurring any charges to the credit card holder. Though this method is very effective, it is also very invasive (and therefore impractical), as it requires the reviewer to submit sensitive financial information to the review-provider (0095)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 1 for the motivation and rationale to combine the combination of Marsico and Calabria applies here, as well.	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, U.S. Patent Publication 20140231502, in view of Calabria, U.S. Patent Publication 20060143068, and further in view of Clurman, U.S. Patent Publication 20160314476.
garding claim 4, The computer-implemented method of claim 3, 
	The combination of Marsico and Calabria teaches the limitations of claim 3.
	The combination of Marsico and Calabria does not appear to explicitly recite a geo-fence.
	However, Clurman — which is directed to systems and methods for validating the authenticity of a review of a business or service provider — discloses (note the portion in italics is what has not been addressed):
	wherein the seller location identifier is determined at least in part by determining that the consumer location data corresponds to a location within a geo-fence defined within the seller location database.  
	[create a geo-fence in/around/near their businesses and/or service provider (BSP). Each BSP review ID may be a sixteen-character alphanumeric code. The first six characters may be a BSP ID unique to the BSP and the remaining ten characters may be a single use review ID (0019); the reviewer may type "downtown sushi" into the text input area to bring up sushi restaurants located in a nearby downtown area based on the reviewer's location determined by Wi-Fi location, geo-fence location, GPS location, device IP address, or similar location-detection methods (0030)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Marsico teaches providing subject-specific survey content to a user with scanable codes. Calabria teaches providing trusted reviews. Clurman teaches validating the authenticity of a review of a business or service provider.
Marsico and Calabria and Clurman is that the combination of Marsico and Calabria does not appear to explicitly recite the use of a geo-fence.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for validating the authenticity of a review of a business or service provider (as taught by Clurman) and the features for providing trusted reviews (as taught by Calabria) with the system and method for providing subject-specific survey content to a user with scanable codes (as taught by Marsico) in order to provide a system and method for validating business service provider reviews in which reviews are assigned unique identifiers and associated with a business service provider to reduce the number of counterfeit, duplicate, and/or machine-generated reviews (Clurman 0003).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Clurman to the combination of Marsico and Calabria would simply incorporate the known methods for validating the authenticity of a review of a business or service provider as taught by Clurman and the known methods for providing trusted reviews as taught by Calabria with the known methods for authenticating online customer service reviews as taught by Medeiros in order to provide a system and method for validating business service provider reviews in which reviews are assigned unique identifiers and associated with a business service provider to reduce the number of counterfeit, duplicate, and/or machine-generated reviews (Clurman 0003).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention Clurman and the known methods for providing trusted reviews as taught by Calabria in the system of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, U.S. Patent Publication 20140231502, in view of Calabria, U.S. Patent Publication 20060143068, and further in view of Heath, U.S. Patent Publication 20130073336.
	Regarding claim 5, The computer-implemented method of claim 3, 
	The combination of Marsico and Calabria teaches the limitations of claim 3, which comprises querying a seller location database.
	While Marsico teaches an executable computer program or application (e.g., C++, Java, etc.) that is adapted to be downloaded onto the mobile communication device, such as a smartphone (0028), the combination of Marsico and Calabria does not appear to explicitly recite a mapping software application.
	However, Heath — which is directed to systems and methods for providing analytical measurements data of online customer feedback for products or services — discloses (note the portion in italics is what has not been addressed):
	wherein the seller location database comprises a mapping software application queried via an application program interface.  
	[a method, apparatus, non-transitory computer readable storage medium, computer system, network, or system provided is provided for using location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics (CF-SMA) platform for providing analytic measurements data of online consumer feedback for global brand products or services…by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof (0002); In one embodiment, the user interface or GUI is a mobile, web- or cloud-based service or product. In alternative embodiments, the user interface or GUI can optionally be provided as a mobile or cloud based browser-based interface hosted by a behind-the-firewall hardware or software (0125; see also 0169, 0222, 0244, 0248, 0258, 0261-0267, 0311, 0340); a web service application programming interface (API) to provide fully automated data integration into third-party analytics or data presentation systems (0311); performing searches using one or more search engine API (0333, 0334); 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Marsico teaches providing subject-specific survey content to a user with scanable Calabria teaches providing trusted reviews. Heath teaches providing analytical measurements data of online customer feedback for products or services.
	The difference between the combination of Marsico and Calabria and Heath is that the combination of Marsico and Calabria does not appear to explicitly recite a mapping software application.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for providing analytical measurements data of online customer feedback for products or services (as taught by Heath) and the features for providing trusted reviews (as taught by Calabria) with the system and method for providing subject-specific survey content to a user with scanable codes (as taught by Marsico) in order to provide analytic measurements data of online consumer feedback for global brand products or services by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof (Heath 0002).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Heath to the combination of Marsico and Calabria would simply incorporate the known methods for providing analytical measurements data of online Heath and the known methods for providing trusted reviews as taught by Calabria with the known methods for providing subject-specific survey content to a user with scanable codes as taught by Marsico in order to provide analytic measurements data of online consumer feedback for global brand products or services by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof (Heath 0002).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for providing analytical measurements data of online customer feedback for products or services as taught by Heath and the known methods for providing trusted reviews as taught by Calabria in the system of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marsico, U.S. Patent Publication 20140231502, in view of Calabria, U.S. Patent Publication 20060143068, and further in view of Montano, U.S. Patent Publication 20140114877.
	Regarding claim 20, The computer-implemented method of claim 1, 
	The combination of Marsico and Calabria teaches the limitations of claim 1, wherein the combination of Marsico and Calabria teaches substantially similar limitations associated with receiving location data in response to consumer location information generated by a location determining element of a consumer mobile electronic device, but the combination of Marsico and Calabria does not appear to explicitly recite confirmation of biometric data about the consumer generated by a sensor.
	However, Montano — which is directed to systems and methods for authenticating online customer service reviews, discloses:
	[Despite the potential benefits, customer service reviews--especially online reviews--can be fraught with peril. The Internet is a haven of unfiltered content where people often make anonymous comments that they would never say in person, and where people make potentially libelous statements anonymously without regard to any potential consequences. For businesses which receive online customer service reviews, negative or false reviews can be devastating, as the reviews, even if untrue, are often prominently displayed and impossible to erase (0006)]
	wherein the location data is received in response to confirmation of biometric data about the consumer generated by a sensor.
	[FIG. 1 and FIG. 2 illustrate one embodiment of a system and method, respectively, for authenticating online customer service reviews. When a service provider such as a business provides a service to a customer (step 202), a unique customer identifier is selected (step 204) which will be used to verify the identity of the customer who posts the online customer service review (0022); Another type of unique customer identifier is a location-based identifier which uses location services on the customer's mobile device to determine if the customer is in the same location as the service that was performed, or if the customer is in the same vicinity as the mobile device of the employee that performed the service. In addition to location-based services, the employee could use their mobile device to interact with the customer's mobile device to verify their vicinity with each other and confirm that the customer is the person that the employee is interacting with. The mobile device interactions could be through any wired or wireless communication protocol, such as Bluetooth.RTM., 802.11, near-field communications, RFID, etc. or through an optical recognition procedure such as having the customer take a picture of a QR code displayed on the employee's mobile device. The communication with the employee will also serve to confirm the employee's presence at the service appointment. (0023); Additional options for unique customer identifiers include biometrics, gesture recognition or passcodes that the customer could passively transmit or manually enter in order to confirm their identity (0024); The method of claim 10, wherein the unique customer identifier is selected from at least one of: a customer name, a customer address, a credit card number, a payment amount for the service, a customer biometric indicator, a customer gesture, a customer passcode, a location of a customer mobile device in relation to an address where the service was performed and a location of a customer mobile device in relation to a location of an employee mobile device of an employee that performed the service (claim 11)]
Marsico teaches providing subject-specific survey content to a user with scanable codes. Calabria teaches providing trusted reviews. Montano teaches authenticating online customer service reviews.
	The difference between the combination of Marsico and Calabria and Montano is that the combination of Marsico and Calabria does not appear to explicitly recite confirmation of biometric data about the consumer generated by a sensor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for authenticating online customer service reviews (as taught by Montano) and the features for providing trusted reviews (as taught by Calabria) with the system and method for providing subject-specific survey content to a user with scanable codes (as taught by Marsico) in order to create and authenticate customer service reviews of a service provider (Montano 0019), authenticate reviews by tying the review to at least one unique customer identifier that verifies that the customer creating the online customer service review is the same customer that received service from an employee of the service provider (Montano 0019), and prevent malicious, false, negative reviews by requiring authentication prior to a review being posted or removed if they cannot be authenticated after the fact (Montano 0019).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Montano to the combination of Marsico and Calabria would simply Montano and the known methods for providing trusted reviews as taught by Calabria with the known methods for providing subject-specific survey content to a user with scanable codes as taught by Marsico in order to create and authenticate customer service reviews of a service provider (Montano 0019), authenticate reviews by tying the review to at least one unique customer identifier that verifies that the customer creating the online customer service review is the same customer that received service from an employee of the service provider (Montano 0019), and prevent malicious, false, negative reviews by requiring authentication prior to a review being posted or removed if they cannot be authenticated after the fact (Montano 0019).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for providing trusted reviews as taught by Montano and the known methods for providing trusted reviews as taught by Calabria in the system of Marsico since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments on pages 6-11, filed on 1/19/21, have been fully considered but they are not persuasive. Applicant notes, on page 6, that claims 1, 17 and 18 have been amended, and claim 2 has been cancelled, such that claims 1 and 3-20 remain pending with claim 1 being independent. Applicant requests reconsideration in view of the Applicant’s remarks and amendments.

35 U.S.C. § 103 Rejections:
	Applicant notes, on page 6, that: claims 1-4, 6-8, 10 and 13-19 are rejected under 35 U.S.C. § 103 as obvious over US Patent Pub. 2013/0246302 to Black in view of US Patent Pub. 2006/0143068 to Calabria; claims 5, 9 and 11-12 are rejected under § 103 as obvious over the combination of Black and Calabria in further view of US Patent Pub. 2013/0073336 to Heath; and claim 20 is rejected under § 103 as obvious over the combination of Black and Calabria in further view of US Patent Pub. 2014/0114877 to Montano. Applicant argues, on pages 6-8, that the cited prior art references, when considered singly or in combination, fail to show or suggest the processes recited in the claims. 
	The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 U.S.C. § 103 above for a complete discussion of the pending claims. Applicant’s arguments are fully considered, but are not persuasive.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 6, that claims 1-20 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant notes, on page 8, that the claims have been amended to address the rejections. Applicant argues, on pages 8-11, that the pending claims are not directed to a judicial exception (e.g., an abstract idea) under the 2019 PEG. The Examiner notes Applicant’s arguments are directed to amended claim limitations, and, as such, are 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689